Citation Nr: 1031334	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  05-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for hiatal hernia.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for arthritis of bilateral 
shoulders.

5.  Entitlement to service connection for arthritis of bilateral 
knees.  

6.  Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1972.

This matter came to the Board of Veterans' Appeals (Board) from a 
February 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in January 
2010.  A review of the record shows that the RO has complied with 
all remand instructions to the extent possible.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in April 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed at 
the RO so as not to deprive the claimant of an opportunity to 
prevail with his claim at that level.  See generally Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  When the agency of original jurisdiction 
receives evidence relevant to a claim properly before it that is 
not duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must prepare 
a supplemental statement of the case reviewing that evidence.  38 
C.F.R. § 19.31(b)(1).  Further, when evidence is received prior 
to the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 unless 
the additional evidence is duplicative or not relevant to the 
issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal 
authority for a claimant to waive, or the RO to suspend, this 
requirement.  38 C.F.R. § 20.1304(c).

The statement of the case was issued to the Veteran in February 
2005.  Since the issuance of the statement of the case and prior 
to transfer of the case to the Board, the Veteran submitted 
additional evidence, including SSA records, private treatment 
records, and VA outpatient treatment records.  The Board's review 
of the claims file fails to show any supplemental statement of 
the case issued after receipt of the additional evidence.  In 
other words, the record does not show that the RO has reviewed 
the new evidence and issued a supplemental statement of the case 
as contemplated by regulation.  Under the circumstances, this 
matter must be returned to the RO for review of the additional 
evidence.  

Finally, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a service connection claim, 
including the degree of disability and the effective date of an 
award.  In the present appeal, the Veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities currently on appeal.  As these questions are 
involved in the present appeal, and in light of this matter being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the Veteran that disability ratings will 
be assigned if service connection is awarded, and effective dates 
for the award of benefits will be assigned if service connection 
is awarded, and also include an explanation as to the type of 
evidence that is needed to establish both a disability rating and 
an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and effective 
dates for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should undertake a review of 
all evidence received since the February 
2005 statement of the case.  After 
undertaking any additional development 
which may be necessary, the RO should 
determine if entitlement to service 
connection for back, hernia, hypertension, 
arthritis, and left shoulder disabilities 
are warranted.  If the benefits sought 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


